DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Goutti, US 5729177 A.
Fig. 2 of Goutti discloses a circuit comprising:  a differential input circuit (Q1, Q2), adjusting a second current (current through Q2) and a third current (current through Q1) flowing into the differential input circuit according to a first input voltage (D1), a second input voltage (D2), and a first current (current through Q3); a first current source circuit (Q3), coupled between the differential input circuit and a ground terminal (GND), and generating the first current according to a first reference voltage (Vs); a current-mirror circuit (Q10, Q11), coupled between an output terminal and the ground terminal, and generating a fifth current (current through Q11) according to a fourth current (current through Q10); a second current source circuit .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goutti, US 5729177 A in view of Maruyama, US 20110291760 A1.
Regarding claim 4, although Goutti does not have a fourth transistor being connected to the third transistor in series, Maruyama has such teaching in his Fig. 3, thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goutti, US 5729177 A in view of Stanley, US 20100289580 A1.
Regarding claims 6 and 8, although Goutti does not have a seventh and eighth transistors in the current mirror circuit or an eleventh and a twelfth transistors in the second current source circuit, Stanley has such teaching in his Fig. 1, thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Stanley in the circuit of Goutti in order to have an optimum working condition for the circuit.

4.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al., US 20100289580 A1 in view of Shankar, US 20200228066 or in view of Goutti, US 5729177 A.
Fig. 1 of Stanley et al. discloses a circuit comprising:  a differential input circuit (M2, M3), adjusting a second current (current through M3) and a third current (current through M2) flowing into the differential input circuit according to a first input voltage (Vin+), a second input voltage (Vin-), and a first current (current through M1); a first current source circuit (M1), coupled between the differential input circuit and a ground terminal (GND), and generating the first current according to a first reference voltage (B1); a current-mirror circuit (M4-M7), coupled between an output terminal and the ground terminal, and generating a fifth current (current through M5, M7) according to a fourth current (current through M4, M6); a second 
Although Standley et al. does not have an impedance circuit coupled between the current mirror circuit and the ground terminal, Goutti has such teaching in Fig. 2 or Shankar has such teaching in Fig. 3.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to meet system requirements.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al., US 20100289580 A1 in view of Maruyama, US 20110291760 A1.
Regarding claim 4, although Stanley et al. does not have a fourth transistor being connected to the third transistor in series, Maruyama has such teaching in his Fig. 3, thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Maruyama in the circuit of Stanley et al. in order to have an optimum working condition for the circuit.



s 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Shankar, US 20200228066 A1.
Fig. 3 of Shankar discloses a circuit comprising:  a differential input circuit (Q1, Q2), adjusting a second current (current through Q2) and a third current (current through Q1) flowing into the differential input circuit according to a first input voltage (Vinp), a second input voltage (Vinm), and a first current (I1); a first current source circuit (I1), coupled between the differential input circuit and a ground terminal (Vcc), and generating the first current according to a first reference voltage; a current-mirror circuit (Q4, Q5), coupled between an output terminal and the ground terminal, and generating a fifth current (current through Q5) according to a fourth current (current through Q4); a second current source circuit (QC1, QC2), coupled between a power terminal (Vee) and the output terminal Vout), and generating a sixth current (current through QC2) and a seventh current (current through QC1) according to a second reference voltage (Vbias), a first part of the sixth current flowing into the differential input circuit and forming the second current, a second part of the sixth current flowing into the output terminal, a first part of the seventh current flowing into the differential input circuit and forming the third current, a second part of the seventh current flowing into the current-mirror circuit and forming the fourth current; and an impedance circuit (R5, R6), coupled between the current-mirror circuit (Q4, Q5) and the ground terminal (Vcc).
Although the circuit of Shankar connects in reverse polarity with the claimed circuit (that is connect to power terminal instead of ground terminal or vice versa). It is well known in the art to connect the circuit to ground or power terminal or vice versa according to the n-type or p-type of the transistors used to construct the circuit in order to meet system requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.